Citation Nr: 9907507	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1986 to July 
1988 with 3 three years of prior active service.  This appeal 
arises from an April 1995 rating decision of the Buffalo, New 
York Regional Office (RO).  The case was remanded from the 
Board to the RO in November 1996 for additional development 
of the evidence and for due process reasons.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran is service connected for post traumatic disc 
space narrowing of L4 and L5 with degenerative changes, 
evaluated as 60 percent disabling; residuals of right heel 
injury with osteophytic spurring, evaluated as 10 percent 
disabling; residuals of fractures of the left first toe and 
right third distal metatarsal, each evaluated as 
noncompensably disabling; and post operative pilonidal cyst 
scar, evaluated as noncompensably disabling.  

A March 1989 medical report from Walker Heap, M.D., to the 
New York Department of Social Services concluded that the 
veteran was an excellent candidate for further education and 
training.  It was felt that the veteran should guide his 
activities along the line of work that did not require 
strenuous activity.

In July 1990, the veteran filed for VA vocational 
rehabilitation.  He indicated that he wanted to go to college 
or vocation school or other job training program.  

A January 1991 statement from an employer indicates that the 
veteran had been employed from April to September 1990, that 
he had to take numerous days off due to a back injury, and 
that his back disability prevented him from working on a 
regular basis.

On VA orthopedic examination in February 1991, the examiner 
concluded that the veteran continued to have severe, 
disabling low back pain that precluded any significant 
gainful occupation at that time.

By rating decision in September 1991, the evaluation for the 
veteran's service connected low back disability was increased 
from 10 percent to 60 percent disabling effective from the 
date of separation from service.

On VA orthopedic examination in June 1993, the examiner 
reported that the veteran had changes in reflex sensation and 
sensory changes in the left lower extremity characteristic of 
a sciatic nerve deficit. 

In January 1994, the veteran filed the instant claim for TDIU 
benefits.  He indicated that his only employment since 
service was as a painter with his last employment lasting for 
4 days in late 1993.  The date of last full time employment 
was February 1987 when he became too disabled to work.  He 
listed having 2 years of college with training as a 
correctional officer.  

Received in April 1997 were medical records from the Social 
Security Administration (SSA).  A June 1995 SSA disability 
determination sheet indicates that the veteran was not 
considered to be disabled due to low back disability.

On VA orthopedic examination in May 1997, the veteran 
complained of severe low back and left leg pain.  He also 
complained of a progressive increase in weakness of the left 
leg associated with paresthesia.  Examination of the back 
showed some paraspinal muscle tenderness, greater on the left 
than the right.  Range of motion included flexion to 90 
degrees, extension to 25 degrees, lateral flexion to 30 
degrees and rotation to 45 degrees.  Examination of the right 
foot disclosed some minimal tenderness over the area of the 
third metatarsal.  Gait was slightly antalgic on the right, 
although not very impressive.  X-rays of the lumbar spine 
showed a pars defect of L5 with associated paraspinal muscle 
spasm.  EMG studies were normal.  The impression was low back 
and foot injuries which were acquired in service.  The 
veteran had a pars interarticularis defect of L5 and 
progressively worsening symptoms.  There was the possibility 
that he would need surgical intervention.  The history of 
intermittent pain on ambulation of the right foot and 
osteophytic degeneration were highly suggestive of a 
progressive arthritic condition which in and of itself would 
be an additional impairment and disability.

On VA neurological examination in May 1997, the veteran 
complained of the sciatic nerve cutting off all sensation in 
his left leg.  Flare-ups would produce sharp shooting pains 
over the lateral aspect of the thigh.  He also complained of 
back pain when he walked, sat, stood, or performed any 
prolonged repetitive activity in one position for more than 
60 minutes.  Work history included an aircraft mechanic in 
service, and general construction as well as a house painter 
since service.  However, due to his injuries, he was unable 
to perform any persistent productive work activity in the 
fields in which he was sufficiently trained.  He had 
attempted to attend college courses, but due to the long 
sessions he was unable to remain in the classroom resulting 
in an attack that lasted 3 weeks and a failing grade.  In 
addition, he complained that he could not sleep at night due 
to pain.  

On examination, muscle strength was 5/5 throughout.  Bulk and 
tone were normal.  Examination of the lower extremities 
revealed areas of modest sensory loss.  Straight leg raising 
on the right produced no pain; beyond 45 degrees the veteran 
began to have pain and grimaced frankly.  When the left leg 
was elevated, there was similar worsening pain.  The 
impressions included paresthetica of the left leg, sensory 
loss of the left thigh area, multiple small sensory losses, 
and low back pain.  Low back pain was clearly and frankly 
demonstrable on examination and was relieved by the veteran's 
self imposed physical therapy.  The examiner noted that these 
disabilities would be terribly disabling considering the 
amount of difficulty the veteran had with only the small 
amount of testing performed on him.  If the veteran were to 
perform activities such as climbing ladders required for 
house painting, he would likely exacerbate a preexisting 
condition and would likely worsen a preexisting condition for 
which he was service connected.  It was opined that the 
veteran's pain syndrome was related to an automobile accident 
in 1987 and may be related to the broken right foot 
disability.  It was further opined that the veteran could not 
perform any meaningful, productive, long term activity in his 
work field and was disabled secondary to same.  Based on the 
information available, it was felt that the veteran would be 
likely to aggravate a preexisting condition if he were to 
continue working in this field.

Received in August 1997, was a May 1997 statement from 
Timothy Baxter, M.D., which certified that the veteran was 
unable to work due to injuries received while in the 
military.  These injuries had placed considerable physical 
restrictions on the veteran.  

Pursuant to the November 1996 remand, the veteran's VA 
vocational rehabilitation folder was associated with the 
claims folder.  A December 1990 counseling record shows that 
the veteran was a high school graduate; that he worked in 
service as an aircraft mechanic; that since service, he had 
worked in various jobs as a house painter and remodeling 
laborer; that his service connected disabilities imposed 
identifiable employment limitations especially in performing 
manual labor, and that he did not possess any educational or 
employment experiences which would enable him to compete for 
satisfactory employment.  Thus, it was determined that the 
veteran had an employment handicap and was eligible for 
Chapter 31 benefits.  In December 1990, the veteran's 
rehabilitation plan consisted of training and employment as 
an aeronautical design engineer.  The veteran was enrolled at 
the State University of New York at Oswego.  Records show 
that the veteran worked part time as a painter during the 
period of receipt of VA vocational rehabilitation benefits.  
In May 1994, the veteran's rehabilitation plan was amended to 
complete his B.A. in graphic art and design at SUNY Oswego.  
A January 1995 notice of change in student status report 
indicates that the veteran had last attended school in 
December 1994 due to withdrawal or interruption.  The 
Veterans Office was unable at that time to determine if the 
veteran received non-putative grades.  There was non-
compliance with the rehabilitation process and a lack of 
contact with the VA staff.  

It is the veteran's contention that he is unable to perform 
substantially gainful employment due to his service connected 
disabilities.  A March 1989 medical report to the New York 
Department of Social Services indicated that the veteran was 
an excellent candidate for education and training to qualify 
him for non-strenuous occupations.  In July 1990, the veteran 
applied for VA vocational rehabilitation.  All of the 
veteran's post service employment history centered around 
house painting and the home improvement field.  A December 
1990 vocational rehabilitation report noted that the 
veteran's service connected disabilities imposed identifiable 
employment limitations and that he did not have the education 
or work experience to enable him to find and maintain 
satisfactory non-physical employment.  A course of study at 
SUNY Oswego was implemented.  

Since 1990, the veteran has received a number of VA 
examinations.  On VA examination in February 1991, the 
examiner concluded that the veteran had severe disabling low 
back pain that currently precluded any significant gainful 
occupation; and in May 1997, a VA orthopedic evaluation 
indicated that the veteran had progressively worsening low 
back symptomatology with increasing levels of disability.  On 
VA neurology examination in May 1997, the examiner concluded 
that the veteran's disabilities were terribly disabling; that 
physical labor would likely exacerbate existing disabilities; 
that the veteran could not perform any meaningful, 
productive, long term activity in his work field; and that he 
was thereby disabled secondary to same.  The May 1997 VA 
examiner's opinion was corroborated by the May 1997 statement 
from the veteran's private physician who opined that the 
veteran was unable to work due to service related injuries.  
There is no medical evidence or medical opinion of record 
that would serve to undermine the May 1997 VA and private 
examiner opinions that the veteran is unable to perform the 
type of employment with physical labor for which he is 
qualified.  

The veteran indicated during the May 1997 VA neurology 
examination that he was unable to complete his college 
studies due to his service connected disabilities.  The 
January 1995 notice of change in the veteran's student status 
corroborates that the veteran did not complete his schooling.  
In view of the uncontroverted medical evidence that the 
veteran is unable to perform jobs requiring physical labor, 
coupled with the fact that he is unqualified to obtain non-
physical labor and that he was unable to complete his 
schooling, the Board finds that the evidence supports the 
veteran's claim that his service connected disabilities 
render him unable to follow a substantially gainful 
occupation.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


